Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to an elastomer compound comprising at least one elastomer with certain properties, from 0.01 to 30 phr of a reduced graphene oxide with certain properties, and from 15 to 150 phr of carbon black.  In the rejection of record, Wang et al. teaches a composition comprising a nitrile rubber, 0.5 to 8 phr of graphene, and 10 to 40 phr of carbon black.  Wang et al. does not teach the use of reduced graphene oxide.  However, Kim et al. is cited for teaching the use of a conductive filler such as graphene or reduced graphene oxide with an acrylonitrile/butadiene elastomer.  The Office held the position that these fillers were art recognized equivalents and could be substituted for each other.  However, applicant argued in the instant response that these fillers are not equivalent and provided evidence that they have very different conductivities.  Applicant argues that Wang et al. uses graphene due to its high level of conductivity and that replacing it with reduced graphene oxide would destroy the invention of Wang et al.  The Office has found this argument unpersuasive.  Additionally, it is noted that none of the cited references teach the reduced graphene oxide possessing the claimed properties.  Claim 1 and its dependent claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767